Citation Nr: 1623190	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  06-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, with arthritic changes, of the lumbar spine. 

2.  Entitlement to an initial evaluation in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness, right lower extremity. 

3.  Entitlement to an initial evaluation in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness, left lower extremity.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2002 and April 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran was afforded an RO hearing in September 2004 and a Board videoconference hearing, held by the undersigned, in September 2010.  A copy of both hearing transcripts has been associated with the virtual record.

This case was previously before the Board in August 2011, June 2014, March 2015, and September 2015.  The case is now returned for appellate review.


FINDING OF FACT

In May 2016, the Veteran submitted a written statement, which included the Veteran's name and claims file number, and communicated that he wished to withdraw any remaining appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an evaluation in excess of 20 percent for degenerative disc disease, with arthritic changes, of the lumbar spine, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial evaluation in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness, right lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial evaluation in excess of 10 percent, from March 26, 2003, and in excess of 20 percent, from September 25, 2009, for intermittent numbness, left lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

In May 2016, the Veteran submitted a written statement that he wanted to withdraw his appeal and any appeals in the system related to him.  The May 2016 written statement included the Veteran's name and claims file number.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to the issues on appeal.  

Because the Veteran has withdrawn his appeal, there remain no allegations of error of fact or law for appellate consideration on the issues enumerated above, and the Board does not have further jurisdiction.


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


